DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 16/588,673, was filed on 09/30/2019, and claims priority from:
Provisional Application 62/738,274, filed 09/28/2018. 
Provisional Application 62/738,250, filed 09/28/2018. 
Provisional Application 62/739,705, filed 10/01/2018. 
Provisional Application 62/739,723, filed 10/01/2018. 
Provisional Application 62/770,605, filed 11/21/2018. 
Provisional Application 62/824,558, filed 03/27/2019. 
Provisional Application 62/825,432, filed 03/28/2019. 
Provisional Application 62/844,581, filed 05/07/2019. 
Provisional Application 62/844,591, filed 05/07/2019. 
Provisional Application 62/863,455, filed 06/19/2019. 
Provisional Application 62/882,834, filed 08/05/2019.  
The Effective Filing Date of the present application (for examination purposes) is 09/28/2018, which is the filing date of provisional applications  62/738,274 and 62/738,250.  The one year date (09/28/2019) fell on a Saturday.  So the filing deadline for the present non-provisional application, that preserved the priority date, was 09/30/2019.
The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2022 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of 6/15/2022.
Claims 1-21 are pending, of which claims 1, 8, and 15 are independent and are currently amended.
All pending claims have been examined on the merits.  

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 6/15/2022 has been considered. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0100748 A1 to Dheer et al. (“Dheer”, Eff. Filed Oct. 19, 2005. Published May 3, 2007) in view of US 5,802,499 A to Sampson et al. (“Sampson”, Eff. Filed July 13, 1995. Published Sept. 1, 1998).
In regards to claim 1, Dheer discloses: 
1.    A computer-implemented method, executed on a computing device, the computer-implemented method comprising:

enabling agent functionality for a plurality of clients with respect to a first Value Unit Repository (VUR);
enabling agent functionality for a plurality of clients with respect to at least a second Value Unit Repository (VUR); and

(See Dheer, para. [0035]: “Although the figures herein generally illustrate a transaction involving two financial institution servers, it should be noted that transactions processed by financial management system server 104 on behalf of a client 102 may involve any number of accounts held on any number of financial institution servers. In general however, any transaction involving any number of accounts and entities is first decomposed into discrete individual steps involving specific transfers between pairs of accounts.”)

(See Dheer, para. [0036]: “For the embodiment of FIG. 3, a financial management system 304 is also coupled to both of the payment networks 310 and 311. The financial management system 304 performs account transfers and other account management functions on behalf of a client 302 user who may hold accounts at both financial institution servers 312 and 314. Alternatively, the user may effect a transaction between accounts at one financial institution for another person or other third party who owns an account at the second financial institution.”)

The Examiner interprets that Dheer’s financial management system 104/304 and Dheer’s financial institution servers 312 and 314 act as agents and trustees for the account holders.

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to communicate;

(See Dheer, para. [0022]: “FIG. 1 illustrates a computer network system 100 that implements one or more embodiments, and in which various servers, computing devices, and financial management systems exchange data across a communication network. The network environment of FIG. 1 includes multiple financial institution servers 114 and 116 coupled to a communication network 110. Other server computers, such as financial management system server 104 may also be coupled to network 110. The network environment 100 serves to couple the various server computers to client computers 102 and 108 operated by customers (“users”) of services provided by the entities operating the server computers.”)

(See Dheer, para. [0033]: “FIG. 2 illustrates an example of the interaction between a particular pair of financial institution servers 212 and 214, payment networks 248 and 250, a client computer 202, and a financial management system 204. In this example, each financial institution server 212 and 214 is associated with a different financial institution. Client computer 202 is capable of accessing financial institution server 212 via a communication link 242, or accessing financial institution server 214 via a communication link 244. Typically, the client computer is coupled to only one of the financial institution servers, but in some cases it might be coupled to more than one financial institution server.”)

(See Dheer, para. [0036]: “FIG. 3 illustrates an environment 300 in which funds are transferred between various financial institutions using multiple payment networks, under an embodiment. In this embodiment, a first financial institution 312 is coupled to a second financial institution network 314 over two or more payment and/or messaging networks 310 and 311.”)

effectuating at least a first trading platform and a second trading platform, each of the first trading platform and the second trading platform including one or more of an Electronic Communication Network (ECN) … configured for trading bearer financial assets between a plurality of parties; 

(See Dheer, para. [0037]: “If a fund transfer is required between accounts at the two financial institutions 312 and 314, the financial management system 304 generates a fund transfer instruction based on a request by the user. In general, fund transfer instructions of any type can be transmitted over a messaging network, whereas the actual transfer of funds in response to such an instruction occur over a payment network. It should be noted that either or both of the networks 310 and 311 in FIG. 3 could include both messaging and payment networks. In certain instances, transfer instructions and other types of messages can also be sent over the payment networks.”) 

associating the first Value Unit Repository (VUR) with the first trading platform to effectuate trading assets stored in trading accounts defined within the first Value Unit Repository (VUR); 
associating the second Value Unit Repository with the second trading platform to effectuate trading assets stored in trading accounts defined within the second Value Unit Repository (VUR); 

(See Dheer, Abstract: “Embodiments of a system for providing an integrated financial system to facilitate the transfer of funds among accounts held at different financial institutions and over different networks are described. The system executes a transaction involving a withdrawal of assets from a first account at a first financial institution and a deposit of at least a portion of the withdrawn assets to a second account at a second financial institution. The first account and the second account are maintained by different corporate entities, and may have the same or different account holders. The financial institutions are coupled to one another through different types of networks. The transaction is broken down into separate debit and credit legs. An integrated transfer process selects the optimum network to perform each leg of the transaction based upon constraints associated with the transaction and user preferences, such as cost and speed of the transaction, and restrictions or rules imposed by the networks and/or the financial institutions.”)

The Examiner interprets that “Value Unit Repository (VUR)” corresponds to Dheer’s “financial institution”.

maintaining a first local balance datastore concerning the first trading platform with balance information received from the first Value Unit Repository (VUR); 
maintaining a second local balance datastore concerning the second trading platform with balance information received from the second Value Unit Repository; and 

(See Dheer, para. [0040]: “The financial management system server stores customer data 406, such as customer account information and user preferences with regard to fund transfers. It also stores certain relevant financial institution data 407 for the financial institutions in the network. The financial institution data 407 includes, for example, transaction routing data, account offerings, account interest rates, and customer requirements and guidelines, such as minimum account balances, and so on.”)

(See Dheer, para. [0059]: “For the embodiment illustrated in FIG. 6, the system also includes a settlement, reconciliation, risk and audit engine 610. This engine performs certain reconciliation functions on several different levels in the system. FIG. 7 illustrates reconciliation of multi-channel real time transfers, under an embodiment. The reconciliation engine performs reconciliation of individual user transactions 701, and financial institution transactions 702. It reconciles processing accounts at the financial institution, as well as the net flow of funds to and from the financial institution, and can also perform reversals as necessary. The reconciliation engine also reconciles transactions within each channel (intrachannel) 704. This process reconciles balances across the different possible channels (e.g., ACH, EFT, OFX, and so on). It also provides net settlement across accounts within each channel. An interchannel reconciliation process 706 reconciles transactions across all relevant channels, and ensures that net credits and debits match up. Other reconciliation modules, such as those that reconcile transactions across all accounts and transactions for a particular entity or time period can also be included.”)

The Examiner interprets that the first and second local balance datastores are inherent to Dheer’s disclosure in para. [0059], because otherwise it would be impossible to perform “reconciliation” of transactions across all accounts. 

enabling a user to allocate assets between a first user account defined within the first local balance datastore and the second local balance data store.

(See Dheer, para. [0015]: “Embodiments of a system for providing an integrated financial system to facilitate the transfer of funds among accounts held at different financial institutions and over different networks are described. In the following description, numerous specific details are introduced to provide a thorough understanding of, and enabling description for, embodiments of the multi-channel fund transfer process.”)

(See Dheer, para. [0027]: “In an embodiment in which the network 110 includes an online banking system, the user of client computer 102 logs onto the online banking system using protocols defined by the system, and accesses funds transfer mechanisms available through the financial management system server 104 to effect the transfer of funds between accounts maintained on different financial institution servers 114 and 116. The interface to the accounts held at the financial institution servers may be provided by a service provider, which can be a third party or the financial institution itself.”)

(See Dheer, para. [0037]: “If a fund transfer is required between accounts at the two financial institutions 312 and 314, the financial management system 304 generates a fund transfer instruction based on a request by the user. In general, fund transfer instructions of any type can be transmitted over a messaging network, whereas the actual transfer of funds in response to such an instruction occur over a payment network. It should be noted that either or both of the networks 310 and 311 in FIG. 3 could include both messaging and payment networks. In certain instances, transfer instructions and other types of messages can also be sent over the payment networks.”)

However, under a conservative interpretation of Dheer, it could be argued that Dheer does not explicitly teach the italicized portions below, which are disclosed by Sampson:
effectuating at least a first trading platform and a second trading platform, each of the first trading platform and the second trading platform including one or more of … an Over the Counter trading platform configured for trading bearer financial assets between a plurality of parties; 

(See Sampson, col. 1, lines 13-22: “Market studies have determined that there has been a growing trend toward bilateral collateralization between major over-the-counter derivatives market participants. The reason for this trend is quite clear. Bilateral collateralization provides a means of reducing the risks associated with the credit exposure between counterparties. As credit support agreements are the means used to realize bilateral collateralization, an overview of such agreements, including their terms and considerations regarding their execution is in order.”)

(See Sampson, col. 2, lines 13-18: “Furthermore, as markets move towards collateralization deals as credit lines fill up, dealer-broker-dealers and banks must provide more efficient means of conducting their current business in order to maintain competitiveness, increase margins, and be able to effect additional business in the derivatives market.”)

(See Sampson, col. 11, lines 110: “In general, GCSS is a globally distributed computer-based information network (i.e., system) for tying together customer sites in the U.S., Europe and Asia via a Wide Area Telecommunications Network (WAN). Typically, several hundred broker-dealers, banks, and end users can simultaneously use GCSS. In order to support the different time zones, GCSS provides two major processing cycles which allows Europeans, Americans, and Asians to participate in the system without handicaps or disadvantages owing to their geographical location on the Earth.”)

updating one or more of the first local balance datastore and the second local balance datastore with current balance information in response to one or more of the first trading platform and the second trading platform restarting;

(See Sampson, col. 68, lines 49-65: “Subprocess S130 entitled TRANSFER LCS CASH POSITIONS is realized as demon processes and mainframe processes which transfer daily Omnibus Account Cash Positions from the LCS system to the GCSS. The Input to this subprocess is the LCS Cash Positions by currency; the Output is the updates to the GCSS database table which records daily LCS Omnibus Cash Balances by currency; and the Event/Trigger is the run commenced after completion of the LCS system processing runs. After each settlement run in the LCS system, the subprocess determines the current cash balance in the LCS Omnibus Account for each active currency. In many practical systems, only a limited number of currencies need to be used (e.g., USD, GBP, DEM, FRN and perhaps BEF). The information required after each settlement run is: the Currency Code (i.e., ISO) and the Cash Balance. This information is held in the Account Portfolio Report supplied to customers twice daily.”)

	The Examiner interprets that Sampson’s disclosure of “the Output is the updates to the GCSS database table which records daily LCS Omnibus Cash Balances by currency” and “The information required after each settlement run is: the Currency Code (i.e., ISO) and the Cash Balance. This information is held in the Account Portfolio Report supplied to customers twice daily” reads upon the claimed feature of “updating one or more of the first local balance datastore and the second local balance datastore with current balance information”. 

	The Examiner interprets that Sampson’s disclosure of “the Event/Trigger is the run commenced after completion of the LCS system processing runs” reads upon the claimed feature of “in response to one or more of the first trading platform and the second trading platform restarting”. 

	The Examiner also notes that Sampson’s col.58, lines 44-57 disclose “Subprocess C310 entitled BLOCK SYSTEM-BATCH START is a server-based function which sets the GCSS into its optimization mode”, which is the beginning of a batch processing, and Sampson’s col.64, lines 30-42 disclose “Subprocess C540 entitled RELEASE SYSTEM-BATCH END is a server-based function which releases the system into its on-line mode”, which is the end of a batch processing.  The starting and stopping of batch processing read upon the claimed “restarting”.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to include in the “Multi-channel transaction system for transferring assets between accounts at different financial institutions”, as taught by Dheer above, with the “Method and system for providing credit support to parties associated with derivative and other financial transactions”, as further taught by Sampson above, because both are directed to the similar art of “transferring assets” or “providing credit support” between accounts at different financial institutions”. 
Moreover, both references disclose the use of batch processing, which for each batch inherently includes starting, stopping, and (when the batch is completed), the claimed “updating” and “restarting”. Dheer’s para. [0036] discloses that “The transactions may be real-time transactions or they may be batch transactions, in which the transaction is delayed or multiple transactions are consolidated and sent at once.” Sampson’s col.58, lines 44-57 disclose “Subprocess C310 entitled BLOCK SYSTEM-BATCH START”, which is the beginning of a batch processing, and Sampson’s col.64, lines 30-42 disclose “Subprocess C540 entitled RELEASE SYSTEM-BATCH END”, which is the end of a batch processing.  
Furthermore, it is obvious that “updating” of batch output takes place after (“in response to”) the batch processing being restarted and then completed. This is also expressly disclosed in Sampson, at col. 68, lines 49-65.
In regards to claim 2: 
2.    The computer-implemented method of claim 1 wherein the first Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

(See Dheer, para. [0003]: “Financial institution customers (both individuals and businesses) typically maintain multiple financial accounts at one or more financial institutions. Financial institutions include, for example, banks, savings and loans, credit unions, mortgage companies, lending companies, and stock brokers. The financial accounts that are maintained may include asset accounts (such as savings accounts, checking accounts, certificates of deposit (CDs), mutual funds, bonds, and equities), debt accounts (such as credit card accounts, mortgage accounts, home equity loans, overdraft protection, and other types of loans), and pool accounts, which are accounts maintained at a financial institution for purposes of reloading debit cards for domestic or international transfers.”)

In regards to claim 3: 
3.    The computer-implemented method of claim 1 wherein the at least a second Value Unit Repository (VUR) includes one or more of:

a qualified custodian; 
a bank;
a trust company;
a digital asset wallet with multiparty approvals; 
a dealer; and 
a broker / dealer.

(See Dheer, para. [0003]: “Financial institution customers (both individuals and businesses) typically maintain multiple financial accounts at one or more financial institutions. Financial institutions include, for example, banks, savings and loans, credit unions, mortgage companies, lending companies, and stock brokers. The financial accounts that are maintained may include asset accounts (such as savings accounts, checking accounts, certificates of deposit (CDs), mutual funds, bonds, and equities), debt accounts (such as credit card accounts, mortgage accounts, home equity loans, overdraft protection, and other types of loans), and pool accounts, which are accounts maintained at a financial institution for purposes of reloading debit cards for domestic or international transfers.”)

In regards to claim 4: 
4.    The computer-implemented method of claim 1 further comprising:

effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR).

(See Dheer, para. [0015]: “Embodiments of a system for providing an integrated financial system to facilitate the transfer of funds among accounts held at different financial institutions and over different networks are described. In the following description, numerous specific details are introduced to provide a thorough understanding of, and enabling description for, embodiments of the multi-channel fund transfer process.”)

(See Dheer, para. [0027]: “In an embodiment in which the network 110 includes an online banking system, the user of client computer 102 logs onto the online banking system using protocols defined by the system, and accesses funds transfer mechanisms available through the financial management system server 104 to effect the transfer of funds between accounts maintained on different financial institution servers 114 and 116. The interface to the accounts held at the financial institution servers may be provided by a service provider, which can be a third party or the financial institution itself.”)

(See Dheer, para. [0037]: “If a fund transfer is required between accounts at the two financial institutions 312 and 314, the financial management system 304 generates a fund transfer instruction based on a request by the user. In general, fund transfer instructions of any type can be transmitted over a messaging network, whereas the actual transfer of funds in response to such an instruction occur over a payment network. It should be noted that either or both of the networks 310 and 311 in FIG. 3 could include both messaging and payment networks. In certain instances, transfer instructions and other types of messages can also be sent over the payment networks.”)

In regards to claim 5: 
5.    The computer-implemented method of claim 4 wherein effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes:

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to indirectly transfer the bearer financial assets via a clearing platform.

(See Dheer, para. [0038]: “In system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314. The payment networks within networks 310 and 311 can be any type of public or proprietary network, such as the federal wire system (Fed Wire), an Electronic Funds Transfer (EFT) network (such as for automated teller machines), the Federal Automated Clearing House (ACH) network, a debit or credit card network, the Open Financial Exchange (OFX) network, the SWIFT (Society for Worldwide Interbank Financial Telecommunication Network), or any bank proprietary or custom LAN or WAN, or similar type of network. Likewise, the messaging networks within networks 310 and 311 can comprise any type of public or proprietary network, such as EFT, credit card, or proprietary bank networks.”)

In regards to claim 6: 
6.    The computer-implemented method of claim 4 wherein effectuating the transfer of bearer financial assets between the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) includes:

enabling the first Value Unit Repository (VUR) and the at least a second Value Unit Repository (VUR) to directly transfer the bearer financial assets via a clearing platform.

(See Dheer, para. [0038]: “In system 300, the two networks 310 and 311 can be used for each of the different transactions between the financial institutions 312 and 314. The payment networks within networks 310 and 311 can be any type of public or proprietary network, such as the federal wire system (Fed Wire), an Electronic Funds Transfer (EFT) network (such as for automated teller machines), the Federal Automated Clearing House (ACH) network, a debit or credit card network, the Open Financial Exchange (OFX) network, the SWIFT (Society for Worldwide Interbank Financial Telecommunication Network), or any bank proprietary or custom LAN or WAN, or similar type of network. Likewise, the messaging networks within networks 310 and 311 can comprise any type of public or proprietary network, such as EFT, credit card, or proprietary bank networks.”)

In regards to claim 7: 
7.    The computer-implemented method of claim 4 wherein the bearer financial assets include one or more of:

a cryptocurrency; a fiat currency; and a physical asset.

(See Dheer, para. [0003]: “Financial institution customers (both individuals and businesses) typically maintain multiple financial accounts at one or more financial institutions. Financial institutions include, for example, banks, savings and loans, credit unions, mortgage companies, lending companies, and stock brokers. The financial accounts that are maintained may include asset accounts (such as savings accounts, checking accounts, certificates of deposit (CDs), mutual funds, bonds, and equities), debt accounts (such as credit card accounts, mortgage accounts, home equity loans, overdraft protection, and other types of loans), and pool accounts, which are accounts maintained at a financial institution for purposes of reloading debit cards for domestic or international transfers.”)

In regards to claims 8 and 15, they are rejected on the same grounds as claim 1. 
In regards to claims 9 and 16, they are rejected on the same grounds as claim 2. 
In regards to claims 10 and 17, they are rejected on the same grounds as claim 3. 
In regards to claims 11 and 18, they are rejected on the same grounds as claim 4. 
In regards to claims 12 and 19, they are rejected on the same grounds as claim 5. 
In regards to claims 13 and 20, they are rejected on the same grounds as claim 6.  
In regards to claims 14 and 21, they are rejected on the same grounds as claim 7.  

Response to Arguments
Re: Double Patenting
This rejection is withdrawn, in response to the amendments to the independent claims filed on June 15, 2022. 

Re: Claim Rejections - 35 USC § 101
The 35 USC § 101 rejection of claims 1-21 for reciting an abstract idea is withdrawn, in response to the amendments to the independent claims filed on June 15, 2022.  The recitation of the overall architecture (in particular the first and second “local balance datastore”, that are distinct from the “Value Unit Repository (VUR)” and must be updated separately), and the trigger update based on restarting “in response to one or more of the first trading platform and the second trading platform”, are sufficient to overcome the 35 USC § 101 rejections.

Re: Claim Rejections - 35 USC § 103
Applicant’s substantial amendments to the independent claims 1, 8, and 15 have necessitated the new 35 USC § 103 grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2020/0104923 A1 to Walden et al.  The claims in this publication are relevant to the claims in the present application, but are not similar enough to warrant a double patenting rejection.
US 2001/0049651 A1 to Selleck. Teaches real time processing. See in particular:
[0023] Furthermore, as the legacy market mechanism has sought to revolutionize itself digitally through efforts like ECNs and extended trading hours while retaining the essential closed nature of its operation, there has come an increased risk of abuse even as disclosure becomes an even more pressing problem. For example, when stop orders near the market are filled in after hours trading when the market is thin with few players, brokerages managing the orders can manipulate the market to stop those players out of the market only to bring the market back into a normal range prior to regular trading hours. Furthermore, the interests of an individual trader may be jeopardized when a brokerage knows the number of orders to buy at market open from his own order desk and, in after hours trading, buys enough to cover these orders filling them after the close with a guaranteed spread. When the market is not determining the price of an asset there are risks of abuse.

[0111] In one embodiment, GT is established as an independent Internet Web site for receiving trading orders, automatically matching buy and sell orders, automatically executing trades, providing order tracking and logging of all orders and executed trades in real time, and settling the accounts of traders in real time.

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614, and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Sincerely,

/Ayal I. Sharon/
Examiner, Art Unit 3695

November 8, 2022